 


110 HR 3107 IH: Renewable Energy Tax Parity Act of 2007
U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3107 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2007 
Mr. Hodes (for himself, Mr. Kind, Mr. Welch of Vermont, Ms. Shea-Porter, Mr. Blumenauer, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit for residential biomass fuel property expenditures. 
 
 
1.Short titleThis Act may be cited as the Renewable Energy Tax Parity Act of 2007. 
2.Credit for biomass fuel property expenditures 
(a)Allowance of creditSubsection (a) of section 25D of the Internal Revenue Code of 1986 (relating to allowance of credit), is amended— 
(1)by striking and at the end of paragraph (2), 
(2)by striking the period at the end of paragraph (3) and inserting , and, and 
(3)by adding at the end the following new paragraph: 
 
(4)30 percent of the qualified biomass fuel property expenditures made by the taxpayer during such year.. 
(b)Maximum creditParagraph (1) of section 25D(b) of such Code (relating to maximum credit) is amended— 
(1)by striking and at the end of subparagraph (B), 
(2)by striking the period at the end of subparagraph (C) and inserting , and, and 
(3)by adding at the end the following new subparagraph: 
 
(D)$2,000 with respect to any qualified biomass fuel property expenditures.. 
(c)Maximum expendituresSubparagraph (A) of section 25D(e)(4) of such Code (relating to maximum expenditures in case of joint occupancy) is amended— 
(1)by striking and at the end of clause (ii), 
(2)by striking the period at the end of clause (iii) and inserting , and, and 
(3)by adding at the end the following new clause: 
 
(iv)$6,667 in the case of any qualified biomass fuel property expenditures.. 
(d)Qualified biomass fuel property expendituresSubsection (d) of section 25D of such Code (relating to definitions) is amended by adding at the end the following new paragraph: 
 
(4)Qualified biomass fuel property expenditure 
(A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property— 
(i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and 
(ii)which has a thermal efficiency rating of at least 75 percent. 
(B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis, including agricultural crops and trees, wood and wood waste and residues (including wood pellets), plants (including aquatic plants), grasses, residues, and fibers.. 
(e)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2007. 
 
